       Case 2:16-cv-01133-JD Document 191 Filed 02/20/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                   (     ~       r              • ••

ASPEN SPECIALTY INSURANCE                                                         I    L. --:..           .         .Y
COMPANY,                                       CIVIL ACTION
                     Plaintiff,                                                    FEB 2O2~20
                                                                               t, .. :.  .. , ......
                                                                              "----~- _..... ~·. \.:: ....~
                                                                                             h   a•   ~       • ~



       V.

HOSPITALITY SUPPORTIVE SYSTEMS,                No. 16-cv-01133-JD
LLC, et al.,
                     Defendants.


HOSPITALITY SUPPORTIVE SYSTEMS,
LLC, et al.,                                : CIVIL ACTION
                     Plaintiffs,

       v. ,

ASPEN SPECIALTY INSURANCE
COMPANY,
                     Defendant.


BALIS FAMILY RESTAURANT
CORPORATION, et al.,                          CIVIL ACTION
                     Plaintiff,

       V.

HOSPITALITY SUPPORTIVE SYSTEMS,               No. 19-cv-00189-JD
LLC, et al.,
                     Defendants.


                              STIPULATION AND ORDER

       IT IS HEREBY STIPULATED AND AGREED, this 11 th day of February, 2020, by and

among Aspen Specialty Insurance Company, Balis Family Restaurant Corporation and Adelphia
            Case 2:16-cv-01133-JD Document 191 Filed 02/20/20 Page 2 of 7




      Deptford, Inc., t/a Adelphia Restaurant, Hospitality Supportive Systems LLC, The Carman

      Corporation; Edward Snow, John W. Connelly, Jr., Selective Risk Management, LLC, Selective

      Group, LLC, Charles M. O'Donnell and Anthony Diieno, AmTrust International Underwriters

      DAC, formerly known as AmTrust International Underwriters Ltd., Ravel Hotel LLC t/a

      Penthouse 808, Palmer Social Club, Inc., d/b/a Trinity Nightclub & Hookah Lounge, McGriff,

      Seibels & Williams Jnc., lnservco Insurance Services Inc., Chickie's & Pete's Inc., 4010, Inc.,

      Packer Cafe, Inc. t/a Chickie's & Pete's, 4010, LLC, Poqµessing Management, LLC, Poquessing

      Professional Building, LLC, CPC International, LLC t/a Philadelphia's Famous C&P, Wright

      Food Services, LLC, CPC Bucks County, LLC, Audubon CPC, LLC, Warrington CPC, LLC,

      Drexel Hill CPC, LLC, Venue Food Services, LLC, Crabco PA GP LLC, 130 Crabco Realty NJ,

      LLC, 130 Crabco NJ, LLC t/a Chickie's and Pete's, EHT Crabco NJ, LLC t/a Chfok.ie's and

      Pete's, WW-CPC, LLC, OC-CPC, LLC, AC-CPC, LLC, Crabco Enterprises LLC and CPC

      Properties, Inc., in accordance with.this   Coint's Order dated January 28, 2020, that the above-
      captioned matters henceforth are hereby consolidated for all purposes.




                                                           =~     WalterWeirJr.
                                                                   Marc J. Zucker.-
                                                           The Widener Building, Suite 500
                                                           1.339 Chestnut Street
                                                           Philadelphia, PA 19107
      Attorneys for Balis Family Restaurant                (215) 24 t-7792
      Corporation and Adelphia Deptford, Inc., t/a         Attorneys for Defendants Hpspitality
      Adelphia Restaurant                                  Supportive Systems LLC, Edward Snow, John
                                                           W. Connelly, Jr., Selective Risk Management,
                                                           LLC, Selective Law Group, LLC, the Carman
                                                           Corporation, Charles M. O'Donnell and
ORDERED AND APPROVED this:20~ay of
                                                           Anthony Diieno
February,2020

BY THE COURT:                                          2
        Case 2:16-cv-01133-JD Document 191 Filed 02/20/20 Page 3 of 7




BUTLER WEIHMULLER KATZ CRAIG,                       CONNELL FOLEY LLP
LLP          /"     A    /


BY:     '   lyvr:f?                                 BY: _ _ _ _ _ _ _ _ _ _ _ __
   .·· ·Richard D. Gable, Jr.                            William D. Deveau (pro hac vice)
18i8 Market Street, Suite 2740                           Jonathan P. McHenry (pro hac vice)
Philadelphia, PA 19103                                   Patrick J. Hughes
(215) 405-9191                                           J. Christopher Henschel (pro hac vice)
                                                    185 Hudson Street, Suite 2510
Attorneys for AmTrust International                 Jersey City, NJ 07311
Underwriters DAC, formerly known as                 (201) 631-7807
AmTrust International Underwriters Ltd.
                                                    Attorneys for Aspen Specialty Insurance
                                                    Company

FAEGRE DRINKER BIDDLE & REATH,                      OFFIT KURMAN, P.A.
LLP


BY:                                                 BY: - - - - - - - - - - - - -
      -  -e-C.-Wixted
      Nicol     --------                                JayM. Levin
     Jessica Loesing                                    Rebecca Prosper
     Afton J. Paris                                 Ten Penn Center
One Logan Square, Suite 2000                        1801 Market Street, Suite 2300
Philadelphia, PA 19103                              Philadelphia, PA 19103
 (215) 988-2700                                     (267) 338-1300

Attorneys for McGriff, Seibels & Williams Inc. Attorneys for Chickie's & Pete's Inc., et al.

GAMBERG & BENEDETTO LLC                             KOHN, SWIFT & GRAF, P.C.


BY:                                                 BY:
      - - -Benedetto
      Donald ---------                                    ------------
                                                          Craig W. Hillwig
Two Penn Center                                     1600 Market Street, Suite 2500
1500 JFK Blvd., Suite 1203                          Philadelphia, PA 19103
Philadelphia, PA 19102                              (215) 238-1700
(215) 422-3560

Attorneys for Palmer Social Club, Inc., d/b/a       Attorneys for Ravel Hotel LLC t/a Penthouse
Trinity Nightclub & Hookah Lounge                   808




                                                3
      Case 2:16-cv-01133-JD Document 191 Filed 02/20/20 Page 4 of 7




BUTLER WEIHMULLER KATZ CRAIG,                        CONNELL FOLEY LLP
LLP

BY: _ _ _ _ _ _ _ _ _ _ __                           BY:_~....,.-=:-,.y,!:-:::.._;,:.,,.,...,:::__~---
     Richard D. Gable, Jr.                                William ij.,.D v      t:   c vice)
1818 Market Street, Suite 2740                            Jonathan P. McHenry (pro hac vice)
Philadelphia, PA 19 ID3                                   Patrick J. Hughes
(215) 405-9191                                            J. Christopher Henschel (pro hac vice)
                                                     18 5 Hudson Street, Suite 251 0
Attorneys for AmTrust International                  Jersey City, NJ 07311
Underwiiters DAC, formerly known as                  (201) 631-7807
AmTrnst International Underwriters Ltd.
                                                     Attorneys    for   Aspen Specialty Insurance
                                                     Company

FAEGRE DRINKER BIDDLE & REATH,                       OFFIT KORMAN, P.A.
LLP

By:   N1 cd.e, Wr~ ¥e J/ lwL                         BY:   efdj lwi'vi./v'll'v't-
     Nicole C. Wixted                                     Jay M. Levin
     Jessica Loesing                                      Rebecca Prosper
     Afton J. Paris                                  Ten Penn Center
One Logan Square, Suite 2000                         1801 Market Street, Suite 2300
Philadelphia. PA 19103                               Philadelphia, PA 19103
(215) 988-2700                                       (267) 338-1300

Attorneys for McGriff, Seibels & Williams Inc.       Attorneys for Chickie's & Pete's Inc., et al.

GAMBERG & BENEDETTO LLC                              KOHN, SWIFT & GRAF, P.C.


BY: - - - - - - - - - - - -                          BY:
    Donald Benedcttto                                      -------------
                                                         Craig W. Hillwig
Two Penn Center                                      1600 Market Street, Suite 2500
1500 JFK Blvd., Suite 1203                           Philadelphia, PA 19 l 03
Philadelphia, PA 19102                               (215) 238-t 700
(215) 422-3560

Attorneys for Palmer Social Club, Inc., d/b/a        Attorneys for Ravel Hotel LLC t/a Penthouse
Trinity Nightclub & Hookah Lounge                    808                         (




                                                 3
             Case 2:16-cv-01133-JD Document 191 Filed 02/20/20 Page 5 of 7
-~




      BUTLER WEIHMULLER KATZ CRAIG,                        CONNELL FOLEY LLP
      LLP


      BY:                                                 BY: _ _ _ _ _ _ _ _ _ _ _ __
            ~-----------
            Richard D. Gable, Jr.                              William D. Deveau (pro hac vice)
      1818 Market Street, Suite 2740                           Jonathan P. McHenry (pro hac vice)
      Philadelphia, PA 19103                                   Patrick J. Hughes
      (215) 405-9191                                           J. Christopher Henschel (pro hac vice)
                                                          185 Hudson Street, Suite 2510
     Attorneys for AmTrust International                  Jersey City, NJ 07311
     Underwriters DAC, formerly known as                  (201) 631-7807
     AmTrust International Underwriters Ltd.
                                                          Attorneys    for   Aspen    Specialty   Insurance
                                                          Company

     FAEGRE DRINKER BIDDLE & REATH,                       OFFITKURMAN, P.A.
     LLP


     BY: _ _ _ _ _ _ _ _ _ _ __                           BY:
          Nicole C. Wixted
                                                                -------------
                                                                Jay M. Levin
          Jessica Loesing                                      Rebecca Prosper
          Afton J. Paris                                  Ten Penn Center
     One Logan Square, Suite 2000                         1801 Market Street, Suite 23 00
     Philadelphia, PA 19103                               Philadelphia, PA 19103
     (215) 988-2700                                       (267) 338-1300

     Attorneys for McGriff, Seibels & Williams Inc.       Attorneys for Chickie's & Pete's Inc., et al.

     GAMBURG & BENEDETTO LLC                              KOHN, SWIFT & GRAF, P.C.


     BY~~.~~ BY: _ _ _ _ _ __
          Donald Benedetto                                     Craig W. Hillwig
     Two Penn Center                                      1600 Market Street, Suite 2500
     1500 JFK Blvd., Suite 1203                           Philadelphia, PA 19103
     Philadelphia, PA 19102                               (215) 238-1700
     (215) 422-3560

     Attorneys for Palmer Social Club, Inc., d/b/a        Attorneys for Ravel Hotel LLC t/a Penthouse
     Trinity Nightclub & Hookah Lounge                    808




                                                      3
            Case 2:16-cv-01133-JD Document 191 Filed 02/20/20 Page 6 of 7

'



    BUTLER WEIHMULLER KATZ CRAIG,                        CONNELL FOLEY LLP
    LLP


    BY:
          ------------
          Richard D, Gable, Jr.
                                                         BY:
                                                               -------------
                                                              William D, Deveau (pro hac vice)
    1818 Market Street, Suite 27 40                           Jonathan P. McHenry (pro hac vice)
    Philadelphia, PA 19103                                    Patrick J. Hughes
    (215) 405-9191                                            J. Christopher Henschel (pro hac vice)
                                                         185 Hudson Street, Suite 25 I 0
    Attomeys for AmTrust International                   Jersey City, NJ 07311
    Underwriters DAC, formerly known as                  (201) 631-7807
    AmTrust International Underwriters Ltd.
                                                         Attorneys for Aspen Specialty Insurance Company

    FAEGRE DRINKER BIDDLE & REATH,                       OFFIT KURMAN, P.A.
    LLP


    BY:                                                  BY:
          ------------
         Nicole C. Wixted                                      -------------
                                                              Jay M. Levin
         Jessica Loesing                                      Rebecca Prosper
         Afton J. Paris                                  Ten Penn Center
    One Logan Square, Suite 2000                         1801 Market Street, Suite 2300
    Philadelphia, PA 19103                               Philadelphia, PA 19103 ~
    (215) 988-2700                                       (267) 338-1300

    Attorneys for McGriff, Seibels & Williams Inc.       Attorneys for Chickie's & Pete's Inc., et al.

    GAMBERG & BENEDETTO LLC


    BY:
          ------------
          Donald Benedetto
    Two Penn Center
    1500 JFK Blvd., Suite 1203
    Philadelphia, PA 19102
    (215) 422-3560
                                                         Bradley L. Rice (admitted pro hac vice)
    Attorneys for Palmer Social Club, Inc., d/b/a        NAGEL RICE LLP
    Trinity Nightclub & Hookah Lounge                    l 03 Eisenhower Parkway
                                                         Roseland, NJ 07068
                                                         Tel: (973) 618-0400

                                                         Attorneys for Ravel Hotel LLC t/a Penthouse 808


                                                     3
          Case 2:16-cv-01133-JD Document 191 Filed 02/20/20 Page 7 of 7




MARGOLIS EDELSTEIN
              _..... ,.,- /~.,.,.--) ,.,/. r".(_-
        ~,.,..,.
By ..       ( .....::;:.,.
                     (      .,,. v✓·/ _ _ _ __
                           ,.,.,

     William E. Remplirey. Jr.
The Curtis Center, Suite 400E
170 S. Independence Mall West
Philadelphia, PA 19106-3337
(215) 922-1100

Attorneys for Jnservco Insurance Services lnc.




#558213-1




                                                    4
